Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit to continuation application No. 16/360,789 dated 03/21/2019, now Patent no. 10,867,180, which is a continuation application no. 15/631,274 dated 06/23/2017, now Patent no. 10,275,651, which claims benefit of 62/507,153 05/16/2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Amir et al (U.S. Patent Pub. No. 2018/0159979, hereafter referred to as Amir) in view of Seibert et al (U.S. Patent Pub. No. 2016/0364250, hereafter referred to as Seibert).

Regarding Claim 1, Amir teaches a method implemented by one or more processors, comprising: 
receiving, via an automated assistant interface of a client device, a voice input provided by a user (Figure 1, paragraph 56, Amir teaches the initial conversation is voice call);
in response to determining that the voice input indicates the request related to the noise (paragraph 57, paragraph 58, Amir teaches the system uses information to activate support.): 
processing audio data, that is captured via one or more microphones of the client device and that captures the noise being generated by the object, to determine one or more attributes of the audio data (paragraph 70-paragraph 75, paragraph 101, Amir teaches the machine learning tool is configured to scan the and compare key words); 
determining whether the request is resolvable utilizing the one or more attributes of the audio data (paragraph 70-paragraph 75, Amir teaches determining the problem and determine the best solution.); 
in response to determining that the request is not resolvable utilizing the one or more attributes of the audio data (paragraph 23, paragraph 29, Amir teaches determining keywords and to determine if assistance is need): 
providing a prompt for presentation at the client device or an additional client device (Figure 4, item 50, Amir teaches determining if the problem is solved); 
receiving, in response to the prompt, one or both of (paragraph 64-paragraph 70, Amir teaches capturing keywords and determining the support.): 
an image, of the object, captured by the client device or the additional client device, and further voice input (Figure 1b item 33i, paragraph 65, Amir teaches taking a picture and providing over the internet for support.); 
resolving the request utilizing the one or more attributes of the audio data and based on processing of one or both of the image and the further voice input (paragraph 70-paragraph 75, Figure 2, Amir using deep learning to identify the problem and using augmented related to video trackers.); and 
causing output, that reflects the resolution of the request, to be rendered at the client device of the additional client device (paragraph 70-75, Amir teaches the support present a solution to fix the problem and records the fixing.).
Amir does not explicitly disclose determining, based on processing the voice input, that the voice input indicates a request, by the user, related to noise being generated by an object in an environment with the client device and the user.
Seibert is in the same field of art of customer support troubleshooting video messaging. Further, Seibert teaches determining, based on processing the voice input, that the voice input indicates a request, by the user, related to noise being generated by an object in an environment with the client device and the user (paragraph 4-paragraph 6, Seibert teaches producing an error code that through an audio interface.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Amir by incorporating the error code sound of object that is taught by Seibert, to make the invention that allows a user to contact troubleshooting after hearing a sound from an error code of a device and using the camera features and voice command to determine repair instruction; thus, one of ordinary skilled in the art would be motivated to combine the references since the IHS may have hardware and/or software that needs to be fixed, updated, removed, installed, or replaced from time to time, and to address these, and other problems, certain systems and methods described herein may enable a computer manufacturer or service provider to allow customers to have access to automated, simplified support actions or operations, for example, even when an IHS is not otherwise able to boot to its main Operating System (OS) or has other serious hardware or software failures (paragraph 3, Seibert).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Amir in view of Seibert discloses wherein the one or more attributes of the audio data comprise a quantity of beeps in the audio data or a frequency of the beeps in the audio data (paragraph 4-paragraph 6, paragraph 93-paragraph 96, Seibert teaches producing an error code that through an audio interface.).  

In regards to Claim 3, Amir in view of Seibert discloses wherein the image is received in response to the prompt (Figure 1A, Amir).  

In regards to Claim 4, Amir in view of Seibert discloses wherein the image is captured by the additional client device (Figure 1a, Figure 1b, Amir teaches the when the camera is allows to access and approval of the camera activation, can done by multiple devices, paragraph 52.).  


In regards to Claim 5, Amir in view of Seibert discloses wherein the prompt is provided for presentation at the additional client device (Figure 2, item s7, paragraph 72-pararaph 75, Amir.).  


In regards to Claim 6, Amir in view of Seibert discloses wherein determining whether the request is resolvable comprises determining, based on processing the voice input, a degree of specificity of the request, and determining whether the one or more attributes of the audio data enable resolution with the degree of specificity (Figure 2, item s7, paragraph 72-pararaph 75, Amir.).

Regarding Claim 7, Amir teaches a method implemented by one or more processors, comprising: 
receiving, via an automated assistant interface of a client device, a voice input provided by a user (Figure 1, paragraph 56, Amir teaches the initial conversation is voice call);
in response to determining the request is related to the object in the environment, performing image processing at least one image that captures the object and that is captured by a camera of the client device (Figure 1a, Figure 1b item 33i, paragraph 57, paragraph 58, Amir teaches the system uses information to activate support.); 
determining, based on the image processing of the at least one image, that at least one parameter, of the object and necessary for resolving the request with the degree of specificity, is not resolvable (Figure 1a, Figure 1b, Figure 4, paragraph 85-paragraph 90, Amir teaches using specific analysis utility for identifying keywords to machine learning device to assistant in fixing the problem); 
in response to determining that the at least one parameter is not resolvable (Figure 4 item 50, paragraph 85-paragraph 90, Amir teaches the recognition utility identifies the imagery data and elements related to problem): 
providing, for presentation via the client device or an additional client device, a prompt that is tailored to the at least one parameter (Figure 2 item s7, item s8, paragraph 85-paragrph 90, Amir teaches determining the best match and applying the augmented reality and video tracker); 
receiving, in response to the prompt, one or both of (paragraph 64-paragraph 70, Amir teaches capturing keywords and determining the support.): 
an additional image captured by the camera, and voice input (Figure 1b item 33i, paragraph 65, Amir teaches taking a picture and providing over the internet for support.); 
resolving a given attribute for the at least one parameter based on one or both of (paragraph 70-paragraph 75, Figure 2, Amir using deep learning to identify the problem and using augmented related to video trackers.): 
the additional image received in response to the prompt, and the voice input received in response to the prompt; and resolving the request based on the given attribute (paragraph 85-paragraph 90, Amir teaches using the automated failure defect detection that uses image processing.); and 
causing output, that reflects the resolution of the request, to be rendered at the client device of the additional client device (paragraph 70-75, Amir teaches the support present a solution to fix the problem and records the fixing.).
Amir does not explicitly disclose determining, based on processing the voice input: that the voice input indicates a request, by the user, related to an object in an environment with the client device, and a degree of specificity, of the object, that is necessary for resolving the request.
Seibert is in the same field of art of customer support troubleshooting video messaging. Further, Seibert teaches determining, based on processing the voice input: that the voice input indicates a request, by the user, related to an object in an environment with the client device, and a degree of specificity, of the object, that is necessary for resolving the request (paragraph 4-paragraph 6, paragraph 93-paragraph 96, Seibert teaches producing an error code that through an audio interface.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Amir by incorporating the error code sound of object that is taught by Seibert, to make the invention that allows a user to contact troubleshooting after hearing a sound from an error code of a device and using the camera features and voice command to determine repair instruction; thus, one of ordinary skilled in the art would be motivated to combine the references since the IHS may have hardware and/or software that needs to be fixed, updated, removed, installed, or replaced from time to time, and to address these, and other problems, certain systems and methods described herein may enable a computer manufacturer or service provider to allow customers to have access to automated, simplified support actions or operations, for example, even when an IHS is not otherwise able to boot to its main Operating System (OS) or has other serious hardware or software failures (paragraph 3, Seibert).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 8, Amir in view of Seibert discloses issuing a query based on the given attribute (Figure 1 item 21, Figure 2 item s8, Amir); receiving one or more results that are responsive to the issued query; and generating the output based on at least one result, of the received one or more results (Figure 1 item 21, Figure 2 item s8, Amir).  

In regards to Claim 9, Amir in view of Seibert discloses transmitting the query to an agent over one or more networks (Figure 1b, Amir teaches forwarding the data over the internet.); and receiving the one or more results that are responsive to the query from the agent in response to transmitting the query to the agent (Figure 1b, Amir).  

In regards to Claim 10, Amir in view of Seibert discloses selecting the agent from a plurality of available agents (Figure 1b, paragraph 85-paragraph 90, Amir); wherein transmitting the query the agent is based on selecting the agent from the plurality of available agents (Figure 1b, paragraph 85-paragraph 90, Amir).  

In regards to Claim 11, Amir in view of Seibert discloses wherein the additional image is received in response to the prompt, and wherein resolving the given attribute is based on the additional image (Figure 1a, Figure 1b, Amir, paragraph 59-paragraph 65).  

In regards to Claim 12, Amir in view of Seibert discloses wherein the voice input is received in response to the prompt, and wherein resolving the given attributed in based on the voice input (Figure 2, paragraph 62-paragraph 65, Amir).  

In regards to Claim 13, Amir in view of Seibert discloses wherein the additional image and the voice input are received in response to the prompt, and wherein resolving the given attribute is based on the additional image and is based on the voice input (Figure 2, paragraph 62-paragraph 65, Amir).  

Regarding Claim 14, Amir teaches a method implemented by one or more processors, comprising: 
receiving at least one image captured by a camera of a client device (Figure 1b item 33i, Amir teaches capturing the video imaging); 
determining that the at least one image relates to a request related to an object captured by the at least one image (Figure 4 item 41, item 42, Amir teaches the video capturing.);
in response to determining that the image relates to the request related to the object performing image processing on the at least one image (paragraph 57, paragraph 58, Amir teaches the system uses information to activate support.); 
determining, based on the image processing of the at least one image, that at least one parameter, of the object and necessary for resolving the request with the degree of specificity, is not resolvable (Figure 4, paragraph 85-paragraph 90, Amir teaches capturing images and allow the deep image recognition to determine a configuration or setup.); 
in response to determining that the at least one parameter is not resolvable (Figure 4 item 47, item 48, Amir teaches determining the best solution.): 
providing, for presentation via the client device or an additional client device, a prompt that is tailored to the at least one parameter (Figure 2 item s8, paragraph 70-paragraph 75, Amir provides augmented related imaging for the user to resolve the problem); 
receiving, in response to the prompt, one or both of (paragraph 64-paragraph 70, Amir teaches capturing keywords and determining the support.): 
an additional image captured by the camera, and voice input (Figure 1b item 33i, paragraph 65, Amir teaches taking a picture and providing over the internet for support.); 
resolving a given attribute for the at least one parameter based on one or both of (paragraph 85-paragraph 90, Amir teaches capturing image and voice to data to determine the best solution using the machine learning.): 
the additional image received in response to the prompt, and the voice input received in response to the prompt; and resolving the request based on the given attribute (paragraph 70-paragraph 75, Figure 2, Amir using deep learning to identify the problem and using augmented related to video trackers.); and 
causing output, that reflects the resolution of the request, to be rendered at the client device of the additional client device (paragraph 70-75, Amir teaches the support present a solution to fix the problem and records the fixing.).
Amir does not explicitly disclose determining, based on a semantic category of a location of the client device when the image was captured, a degree of specificity, of the object, that is necessary for resolving the request.
Seibert is in the same field of art of customer support troubleshooting video messaging. Further, Seibert teaches determining, based on a semantic category of a location of the client device when the image was captured, a degree of specificity, of the object, that is necessary for resolving the request (paragraph 4-paragraph 6, paragraph 93-paragraph 96, Seibert teaches producing an error code that through an audio interface.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Amir by incorporating the error code sound of object that is taught by Seibert, to make the invention that allows a user to contact troubleshooting after hearing a sound from an error code of a device and using the camera features and voice command to determine repair instruction; thus, one of ordinary skilled in the art would be motivated to combine the references since the IHS may have hardware and/or software that needs to be fixed, updated, removed, installed, or replaced from time to time, and to address these, and other problems, certain systems and methods described herein may enable a computer manufacturer or service provider to allow customers to have access to automated, simplified support actions or operations, for example, even when an IHS is not otherwise able to boot to its main Operating System (OS) or has other serious hardware or software failures (paragraph 3, Seibert).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 15, Amir in view of Seibert discloses wherein the additional image is received in response to the prompt, and wherein resolving the given attribute is based on the additional image (Figure 1a, Figure 1b, Amir, paragraph 59-paragraph 65).  

In regards to Claim 16, Amir in view of Seibert discloses wherein the voice input is received in response to the prompt, and wherein resolving the given attributed in based on the voice input (Figure 2, paragraph 62-paragraph 65, Amir).  

In regards to Claim 17, Amir in view of Seibert discloses wherein the additional image and the voice input are received in response to the prompt, and wherein resolving the given attribute is based on the additional image and is based on the voice input (Figure 2, paragraph 62-paragraph 65, Amir).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665